PROB 12A
(7/93)

                               United States District Court
                                                for

                                    District of New Jersey
                            Report on Offender Under Supervision
Name of Offender: Hyon-Suk Chung                                                    Cr.: 12-00075-002
                                                                                     PACTS#:59173


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S, HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/08/2014

Original Offense: Conspiracy to commit mail and wire fraud

Original Sentence: 60 months probation

Special Conditions: 12 months Location Monitoring, New Debt Restrictions,$100 Special Assessment,and
$2,047,651 in Restitution

Type of Supervision: Probation                               Date Supervision Commenced:01/08/2014
                                         STATUS REPORT

Ms. Chung currently resides in North Bergen, New Jersey, and she has been employed with Floris
Nails since July 2012. We believe that Ms. Chung has paid the court-ordered restitution to the best
of her financial ability. To date, she has paid $11,200 towards the restitution balance. It should be
noted that should her term ofsupervision expire as scheduled, her case will be referred to the U.S.
Attorney's Office, Financial Litigation Unit, for the collection of any outstanding criminal
monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow
Ms. Chung's term of supervision to expire as scheduled on January 7, 2019.

                                                               Respectfully submitted,

                                                               Midkeiie. Sie<!Uuk

                                                                By: Michelle A Siedzik
                                                                    U.S. Probation Officer
                                                                Date: 10/16/2018
                                                                                         Prob 12A - page 2
                                                                                          Hyon-Suk Chung



   Please check a box below to indicate the Court's direction regarding action to be taken in this case:

^ No Formal Court Action to be Taken at This Time - Supervision to Expire on January 7, 2019.
 r~ Submit a Request for Modifying the Conditions or Term of Supervision
l~ Submit a Request for Warrant or Summons
r Other



                                                                 Signature of Judicial Officer

                                                                    IC    ir
                                                                               )ate
